The record having been perfected, the appeal will be reinstated and the case considered on its merits.
It appears from the record that notice of appeal was given on March 24, 1938. The statement of facts accompanying the transcript was filed on June 30, 1938, which was 98 days after notice of appeal. Thus, the filing was too late. Under the terms of Art. 760, C. C. P., the statement of facts must be filed within 90 days from the date notice of appeal is given.
In the absence of the statement of facts and bills of exception, nothing is presented for review which would authorize this court in interfering with the conviction.
The judgment is affirmed.